Order filed January 24, 2013




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-00908-CV
                                 ____________

                           JOSHUA READ, Appellant

                                       V.

                           WILDA GARRETT, Appellee


                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                     Trial Court Cause No. 541701102

                                  ORDER

      Appellant’s brief was due January 3, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 25, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM